Case: 15-11959    Date Filed: 05/27/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 15-11959
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 1:09-cr-00320-TCB-GGB-3



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

versus

JERRY CHESTER,
a.k.a. Poo Tang,
a.k.a. Jerry Saunders,
a.k.a. Rodrigus Harris,
a.k.a. Montrez Saunders,
a.k.a. Tang,

                                                 Defendant - Appellant.

                           ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (May 27, 2016)
              Case: 15-11959     Date Filed: 05/27/2016    Page: 2 of 3


Before HULL, MARCUS, and EDMONDSON, Circuit Judges.



PER CURIAM:



      Jerry Chester, proceeding pro se, appeals his conviction for conspiracy to

possess with intent to distribute cocaine, in violation of 21 U.S.C. §§

841(b)(1)(A)(ii) and 846. No reversible error has been shown; we affirm.

      Pursuant to a written plea agreement, Chester pleaded guilty to one count of

conspiracy to possess cocaine. In exchange, the government agreed to dismiss the

remaining eight counts against Chester for other drug and firearm offenses. At the

plea colloquy, the district court accepted Chester’s guilty plea and later imposed a

below-guidelines sentence of 264 months’ imprisonment.

      On appeal, Chester contends he received ineffective assistance of counsel

during the plea negotiations. In particular, Chester says that his trial lawyer

misrepresented the terms of the written plea agreement by telling Chester that, in

exchange for pleading guilty, the charge against Chester would be reduced to a

lesser-degree offense. Chester argues that, but for his lawyer’s misrepresentation,

he would not have pleaded guilty. Therefore, he says his plea was not knowing

and voluntary.




                                          2
              Case: 15-11959     Date Filed: 05/27/2016    Page: 3 of 3


      In general, we will not “consider claims of ineffective assistance of counsel

raised on direct appeal where the district court did not entertain the claim or

develop a factual record.” United States v. Bender, 290 F.3d 1279, 1284 (11th Cir.

2002). Instead, “[t]he preferred means for deciding a claim of ineffective

assistance of counsel is through a 28 U.S.C. § 2255 motion even if the record

contains some indication of deficiencies in counsel’s performance.” United States

v. Patterson, 595 F.3d 1324, 1328-29 (11th Cir. 2010) (quotation omitted) (citing

Massaro v. United States, 123 S. Ct. 1690 (2003).

      Chester raises his claim of ineffective-assistance-of-counsel for the first time

on direct appeal. The record contains no information about the conversations

Chester had with his trial lawyer during the plea negotiation process or about

conversations on the terms of the plea agreement. Because the record is not yet

sufficiently developed on this issue, we decline to consider Chester’s ineffective-

assistance-of-counsel claim on direct appeal. He is free to attempt to assert the

claim per 28 U.S.C. § 2255.

      AFFIRMED.




                                          3